Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang t al. (US 2018/0129430) in view of Seetharaman et al. (US 10,734,079).

[see Fig. 2, memory controller 100 couples to memory device 200], to perform operations, comprising: receiving a first host data item; storing the first host data item in a first page of a first logical unit of a memory device, wherein the first page is associated with a fault tolerant stripe; receiving a second host data item; storing the second host data item in a second page of the first logical unit of the memory device, wherein the second page is associated with the fault tolerant stripe; storing, in a page of a second logical unit of the memory device, redundancy metadata associated with the fault tolerant stripe [see Figs. 5 & 7A & paragraphs 34, 56-57& 62; memory controller issues commands to store data provided from host to the memory. Data may be written as pages striped across dies (logical units), with a first and second page stored in one die and parity (redundancy metadata) for the stripe may be stored in another die].

Kang does not expressly disclose the second page is separated from the first page by at least a predetermined number of wordlines.

Seetharaman discloses a nonvolatile storage system in which a dummy wordline may separate sub-blocks (pages) [see Col. 5, lines 5-7-67 & Col. 6, lines 1-7].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the dummy wordline of Seetharaman in the system of Kang.

The motivation for doing so would have been to avoid error phenomena such as read disturb [see Setharaman, Col. 7, lines 11-33].



	
	
Regarding claim 2, the combination discloses the system of claim 1, wherein the predetermined number of wordlines include a dummy wordline storing no host data [see Seetharaman, Col. 5, lines 5-7-67 & Col. 6, lines 1-7; dummy wordline is unprogrammed].

Regarding claim 3, the combination discloses the system of claim 1, wherein the fault tolerant stripe includes a specified number of pages [see Kang, paragraph 57; number of pages is based on the number of dies and planes being used]. 

Regarding claim 4, the combination discloses the system of claim 1, wherein a size of the fault tolerant stripe is determined, based on the layout of the memory device, to provide a specified wordline separation [see Kang, paragraph 57; number of pages is based on the number of dies and planes being used].

Regarding claim 5, the combination discloses the system of claim 1, wherein the redundancy metadata represents bitwise exclusive disjunction of a plurality of pages associated with the fault tolerant stripe [se Kang, paragraph 56; recovery metadata may be XOR parity data].

Regarding claim 6, the combination discloses the system of claim 1, wherein the first page and the second page have sequential page numbers [see Fig. 5; since the pages are stored in sequential pages, they would have sequential page numbers].

Claims 8-13 and 15-20 recite method and computer storage claims that are the same as claims 1-6 and are rejected similarly.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Seetharaman and further in view of Oikarinen et al. (US 2015/0277802).

Regarding claim 7, the combination of Kang and Seetharaman discloses the system of claim 1 as discussed above.

The combination does not expressly disclose storing data into fault tolerant stripes of different sizes.

Oikarinen discloses a data storage system in which stripes of different sizes may be utilized [see abstract].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the different stripe sizes of Oikarinen in the system of Kang and Seetharaman.

The motivation for doing so would have been to balance space efficiency and performance [see Oikarinen, paragraph 174].

Therefore, it would have been obvious to combine Oikarinen with Kang and Seetharaman for the benefits listed above, to obtain the invention as specified in claims 7 and 14.

	
	

	CLOSING COMMENTS
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and generally discloses storing data in a striped fashion as well as using dummy wordlines.

Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/RYAN BERTRAM/            Primary Examiner, Art Unit 2137